[pmbcstockappreciationrig001.jpg]
PACIFIC MERCANTILE BANCORP 2019 EQUITY INCENTIVE PLAN STOCK APPRECIATION RIGHTS
AGREEMENT This Stock Appreciation Rights Agreement (the “Agreement”) is entered
into as of ###GRANT_DATE### (the “Grant Date”) by and between PACIFIC MERCANTILE
BANCORP, a California corporation (the “Company”), and ###PARTICIPANT_NAME###
(the “Participant”) pursuant to the Company’s 2019 Equity Incentive Plan (the
“Plan”). Unless otherwise defined in this Agreement, terms with initial capital
letters shall have the meanings set forth in the Plan. 1. Grant of SAR. The
Company hereby grants to Participant Stock Appreciation Rights (the “SAR”) with
respect to ###TOTAL_AWARDS### shares (the “Shares”) of the Common Stock of the
Company at a purchase price of ###GRANT_PRICE### per Share (the “Exercise
Price”), subject to the terms and conditions set forth herein and the provisions
of the Plan. 2. Vesting of SAR. (a) The right to exercise this SAR shall vest as
follows: ###VEST_SCHEDULE_TABLE### From and after the date that any installment
of the SAR becomes vested, but subject to the provisions of Paragraph 2(b)
hereof, Participant shall be entitled to exercise the vested portion of this SAR
at any time in whole or from time to time in part as the Participant desires.
(b) No additional SARs shall vest after the date of termination of Participant’s
Continuous Service, but this SAR shall continue to be exercisable in accordance
with Section 3 hereof with respect to that number of SARs that have vested as of
the date of termination of Participant’s Continuous Service. 3. Term of SAR.
Subject to Section 14 hereof, Participant’s right to exercise this SAR shall
terminate upon the first to occur of the following: (a) the expiration of ten
(10) years from the Grant Date; (b) the expiration of three (3) months from the
date of termination of Participant’s Continuous Service if such termination
occurs for any reason other than Disability or death of the Participant,
voluntary resignation by the Participant, or termination of the Participant by
the Company for Cause; provided, however, that if Participant dies during such
three-month period the provisions of Section 3(e) below shall apply; (c) the
expiration of three (3) months from the date of termination of Participant’s
Continuous Service if such termination occurs due to voluntary resignation;
SMRH:4832-2778-6909.2 -1-



--------------------------------------------------------------------------------



 
[pmbcstockappreciationrig002.jpg]
provided, however, that if Participant dies during such three-month period the
provisions of Section 3(e) below shall apply; (d) the expiration of one (1) year
from the date of termination of Participant’s Continuous Service if such
termination is due to the Disability of the Participant; (e) the expiration of
one (1) year from the date of termination of Participant’s Continuous Service if
such termination is due to Participant’s death or if Participant’s death occurs
during either the three-month periods following termination of Participant’s
Continuous Service pursuant to Section 3(b) or 3(c) above, as the case may be;
(f) the date of termination of Participant’s Continuous Service if such
termination is due to the termination of the Participant by the Company for
Cause, as such term is defined below; or (g) upon the consummation of a Change
of Control, unless otherwise provided pursuant to Section 9 below.
Notwithstanding the foregoing, Participant’s right to exercise this SAR may be
suspended by the Committee in accordance with Section 10 hereof. After such
suspension, Participant’s right to exercise this SAR shall be terminated or
reinstated upon a determination that Cause for termination of the Participant’s
Continuous Service does or does not exist, respectively. For purposes of this
Agreement and as used herein, the term “Cause” means, with respect to the
Participant, the occurrence of any of the following: (i) Participant’s personal
dishonesty, willful misconduct, or breach of fiduciary duty involving personal
profit, (ii) Participant’s continuing intentional or habitual failure to perform
stated duties, (iii) Participant’s violation of any law (other than minor
traffic violations or similar misdemeanor offenses not involving moral
turpitude), including but not limited to any state or federal banking or
securities law, (iv) Participant’s willful and intentional violation of the
bylaws, rules, policies or resolutions of the Company or Pacific Mercantile
Bank, a California banking corporation, or the rules or regulations of or any
final order issued by the Federal Reserve System, the California Department of
Financial Institutions, or the Federal Deposit Insurance Corporation, (v)
Participant’s material breach of any provision of an employment or independent
contractor agreement with the Company, or (vi) any other act or omission by
Participant that could reasonably be expected to adversely affect the Company’s
business, financial condition, prospects and/or reputation. In each of the
foregoing subclauses (i) through (vi), whether or not “Cause” exists will be
determined in accordance with the Plan. Participant’s Continuous Service shall
be deemed to have been terminated for Cause if, after Participant’s Continuous
Service has terminated, facts and circumstances are discovered that would have
justified a termination of Participant’s Continuous Service for Cause. 4.
Exercise of SAR. On or after the vesting of any portion of this SAR in
accordance with the terms of this Agreement or the Plan, and until termination
of the right to exercise this SAR in accordance with this Agreement or the Plan,
the portion of this SAR which has vested may be exercised in whole or in part by
the Participant (or, after his or her death, by the person designated in Section
5 below) in accordance with the following: SMRH:4832-2778-6909.2 -2-



--------------------------------------------------------------------------------



 
[pmbcstockappreciationrig003.jpg]
(a) Delivery to the Company at its principal executive offices of a written
notice of exercise which identifies this Agreement and states the number of SARs
then being exercised (but no fractional SARs may be exercised); and (b) Delivery
to the Company at its principal executive offices of a check or cash in the
amount reasonably requested by the Company to satisfy the Company’s withholding
obligations under federal, state or other applicable tax laws with respect to
the taxable income, if any, recognized by the Participant in connection with the
exercise of this SAR (unless the Company and Participant shall have made other
arrangements for deductions or withholding from Participant’s wages, bonus or
other compensation payable to Participant, or by the withholding of cash and/or
Shares issuable upon exercise of this SAR or the delivery of Shares owned by the
Participant in accordance with Section 5.4 of the Plan, provided such
arrangements satisfy the requirements of applicable tax laws). (c) Following
exercise of a vested SAR, Participant will receive payment for the difference
between the aggregate Fair Market Value of the Shares with respect to which the
SAR is exercised and their aggregate Exercise Price. This payment will be made
as soon as reasonably practicable following the SAR exercise and the receipt or
retention of applicable withholding taxes by the Company. The form of payment
will either be in cash and/or Shares in the discretion of the Company having an
aggregate equivalent Fair Market Value. 5. Death of Participant; No Assignment.
The rights of the Participant under this Agreement may not be assigned or
transferred except by will or by the laws of descent and distribution, and may
be exercised during the lifetime of the Participant only by such Participant.
Any attempt to sell, pledge, assign, hypothecate, transfer or dispose of this
SAR in contravention of this Agreement or the Plan shall be void and shall have
no effect. If the Participant’s Continuous Service terminates as a result of his
or her death, Participant’s rights hereunder shall automatically accelerate
immediately and Participant’s legal representative, his or her legatee, or the
person who acquired the right to exercise this SAR by reason of the death of the
Participant (individually, a “Successor”) shall succeed to the Participant’s
rights and obligations under this Agreement. After the death of the Participant,
only a Successor may exercise this SAR. 6. Disability of Participant. If the
Participant’s Continuous Service terminates as a result of his or her
Disability, Participant’s rights hereunder shall automatically accelerate
immediately and Participant or Participant’s Successor, as applicable, shall
succeed to the Participant’s rights and obligations under this Agreement. 7.
Receipt of Plan by Participant. Participant acknowledges receipt of a copy of
the Plan (and the Plan’s prospectus) and understands that all rights and
obligations connected with this SAR are set forth in this Agreement and in the
Plan. 8. Adjustments Upon Changes in Capital Structure. If the outstanding
Shares are hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of a stock split, combination of shares, reclassification, stock dividend or
other similar change in the capital structure of the Company, then appropriate
adjustment shall be made by the Committee to the number of Shares subject to
SMRH:4832-2778-6909.2 -3-



--------------------------------------------------------------------------------



 
[pmbcstockappreciationrig004.jpg]
the unexercised portion of this SAR and to the Exercise Price per Share, in
order to preserve, as nearly as practical, but not to increase, the benefits of
the Participant under this SAR, in accordance with the provisions of Section
11.1 of the Plan. 9. Change of Control. (a) In the event of a Change of Control,
the vesting of this SAR pursuant to Section 2 above shall automatically
accelerate in full upon the occurrence of a Qualifying Termination if the
Qualifying Termination occurs on the date of or within one (1) year following a
Change of Control. For purposes of this Agreement and as used herein,
“Qualifying Termination” shall mean: (i) Participant’s Continuous Service is
terminated by the Company without Cause. (ii) Participant’s Continuous Service
is terminated by Participant within seventy five (75) days following the initial
occurrence of any of the following conditions which arise without Participant’s
consent (and which must initially occur on or after the date of the Change of
Control) and are not remedied by the Company within thirty (30) days following
written notice to the Company of such condition from Participant (and such
Participant notice must be provided to the Company within thirty (30) days of
the initial occurrence of the condition): (A) a material diminution in
Participant’s base compensation; (B) a material diminution in Participant’s
authority, duties or responsibilities; or (C) a material change in the
geographic location at which Participant must perform his or her duties. (b)
Following a Change of Control, this SAR shall terminate on consummation of the
Change of Control if and to the extent not exercised prior thereto, unless: (i)
The Company succeeds in obtaining an agreement of the other parties to the
Change of Control transaction, that provides for (i) the continuance of this SAR
and the Plan, subject to any adjustments in the terms of this SAR determined by
the Committee to be necessary to maintain the continued effectiveness of the SAR
and to preserve, but not increase, the economic benefits conferred on the
Participant by this SAR Agreement, or (ii) this SAR to be assumed and the Plan
to continue in full force and effect, or (iii) there is issued by another party
to the Change of Control transaction, in exchange for or in substitution of this
SAR, new stock appreciation rights or rights of comparable value covering shares
of such successor corporation or its parent corporation, with appropriate
adjustments as to the number and kind of shares and Exercise Price, in which
event the Plan and this SAR, or the new stock appreciation rights substituted
therefor, shall continue in the manner and under the terms so provided; or
SMRH:4832-2778-6909.2 -4-



--------------------------------------------------------------------------------



 
[pmbcstockappreciationrig005.jpg]
(ii) the Change of Control takes the form of a purchase of newly issued or
outstanding Shares, in which the Company’s corporate structure is left unchanged
and there is no plan or intention to merge or combine the Company with another
entity, such that the Change of Control will have no adverse effect on the SAR
or the rights or economic benefits conferred on the Participant by this
Agreement. (c) Following a Change of Control and notwithstanding Section 9(b)
hereof, the Company shall not compel the forfeiture of this SAR except in
accordance with the Plan. The Committee shall cause written notice of the
proposed transaction to be given to the Participant not less than fifteen (15)
days prior to the anticipated effective date of the proposed transaction;
provided, however, that the failure to give, or any delay in giving, such notice
shall not invalidate or entitle Participant or any other person to delay, the
effectiveness of the Change of Control. 10. Suspension or Termination of SAR. If
at any time (including after a notice of exercise has been delivered) it is
suspected that Participant has committed an act that gives rise to the Company’s
right to terminate Participant’s Continuous Service for Cause (which includes a
failure to act), the Committee may suspend Participant’s right to exercise any
Award (or vesting or settlement of any Award) including the SAR granted
hereunder, pending a determination of whether there was in fact an act giving
rise to Cause. If it is determined that Participant has committed an act giving
rise to Cause, neither Participant nor Participant’s Successor shall be entitled
to exercise any outstanding Award whatsoever and all of Participant’s
outstanding Awards, including the SAR granted hereunder, shall automatically
terminate without any further action by the Company and without any
consideration to Participant. 11. No Employment Contract Created. Neither the
granting of this SAR nor the exercise hereof shall be construed as granting to
the Participant any right with respect to continuance of employment by the
Company or any of its subsidiaries. The right of the Company or any of its
subsidiaries to terminate at will the Participant’s employment at any time
(whether by dismissal, discharge or otherwise), with or without Cause, is
specifically reserved. 12. No Rights as Shareholder. The Participant (or
transferee of this SAR by will or by the laws of descent and distribution) shall
have no rights as a shareholder with respect to any Shares covered by this SAR
until the date of the issuance of a stock certificate or certificates to him or
her for such Shares, notwithstanding the exercise of this SAR. 13. Tax
Consequences. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its employees or agents. The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement. SMRH:4832-2778-6909.2 -5-



--------------------------------------------------------------------------------



 
[pmbcstockappreciationrig006.jpg]
14. Clawback Policy. By accepting this Award, the Participant is expressly
acknowledging and agreeing to be bound by the Clawback Policy provisions
contained in Section 10.8 of the Plan. 15. Interpretation. This SAR is granted
pursuant to the terms of the Plan, and shall in all respects be interpreted in
accordance therewith. The Committee shall interpret and construe this SAR and
the Plan, and any action, decision, interpretation or determination made in good
faith by the Committee shall be final and binding on the Company and the
Participant. 16. Notices. Any notice, demand or request required or permitted to
be delivered by either the Company or the Participant pursuant to the terms of
this Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with a reputable courier service, or deposited in the U.S.
Mail, First Class with postage prepaid, and addressed to the parties at the
respective addresses, or such other address as a party may request by notifying
the other in writing. 17. Employment Agreement. If any employment agreement (or
other similar written agreement) exists between Participant and the Company as
of the Grant Date and expressly includes a different definition of “Cause” than
as set forth herein, the defined term contained in the employment agreement (or
other similar written agreement) shall govern and shall supersede the definition
of Cause set forth herein. 18. Rights and Cooperation. The rights of the Company
under this Agreement and the Plan shall be transferable to any one or more
persons or entities, and all covenants and agreements hereunder shall inure to
the benefit of, and be enforceable by the Company’s successors and assigns. The
rights and obligations of the Participant under this Agreement may only be
assigned with the prior written consent of the Company. The Participant agrees
upon request to execute any further documents or instruments necessary or
desirable to carry out the purposes or intent of this Agreement. 19. Governing
Law. The validity, construction, interpretation, and effect of this SAR shall be
governed by and determined in accordance with the laws of the State of
California. 20. Severability. Should any provision or portion of this Agreement
be held to be unenforceable or invalid for any reason, the remaining provisions
and portions of this Agreement shall be unaffected by such holding. 21.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall be deemed
one instrument. 22. Acknowledgements. By signing below, Participant accepts this
grant of this SAR and hereby represents that Participant: (i) agrees to the
terms and conditions of the Plan and this Agreement; (ii) has reviewed the Plan
(and the Plan’s prospectus) and this Agreement in their entirety, and has had an
opportunity to obtain the advice of legal counsel and/or Participant’s tax
advisor with respect thereto; (iii) fully understands and accepts all provisions
of the Plan and this Agreement; (iv) agrees to accept as binding, conclusive,
and final all of the Committee’s decisions regarding, and all interpretations
of, the Plan and this Agreement; and (v) SMRH:4832-2778-6909.2 -6-



--------------------------------------------------------------------------------



 
[pmbcstockappreciationrig007.jpg]
agrees to promptly notify the Company in writing upon any change in
Participant’s home address. IN WITNESS WHEREOF, the parties have executed this
Agreement as of the date first above written. PACIFIC MERCANTILE BANCORP
“PARTICIPANT” ###PARTICIPANT_NAME### Signature: Signature:
###PARTICIPANT_NAME### Print Name: Print Name: Title: ###GRANT_DATE###
###ACCEPTANCE_DATE### Date: Date: SMRH:4832-2778-6909.2 -7-



--------------------------------------------------------------------------------



 